DETAILED ACTION

This action is in response to the application filed on 12/27/2019.

Election/Restriction
This application contains claims directed to the following patentably distinct species:
Species 1 is directed towards a control device to adjusting an output voltage of a voltage regulator comprising a master circuit, slave circuit, and a power-scaling circuit to adjust an output voltage (see claims 1-10).
 Species 2 is directed towards an adjustment method for adjusting an output voltage of a voltage regulator comprising a master circuit, slave circuit, a power-scaling circuit, and determining that the output voltage is equal to a predetermined value, to allow for the slave circuit and master circuit to transmit or receive data (see claims 11-14).
The species are independent or distinct because each of the species has different structural arrangements as shown by the respective figures. In addition, these species are not obvious variants of each other based on the current record. 	More specifically Species 1 appears to be directed to claims 1-10 and Species 2 appears to be directed to claims 11-14. Applicant is further encouraged to correct any claims that appear to be placed in an incorrect species.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: The species require a different field of search (e.g. searching different classes/subclasses or electronic resources, or employing different search strategies or search queries) and/or the prior art applicable to one species would not likely be applicable to another species.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY A GBLENDE whose telephone number is (571)270-5472.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JEFFREY A GBLENDE/
Primary Examiner, Art Unit 2838